60172: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 60172


Short Caption:ARTIGA-MORALES (EDWIN) VS. STATEClassification:Criminal Appeal - Fast Track - Direct


Related Case(s):60438, 64969


Lower Court Case(s):Washoe Co. - Second Judicial District - CR102270Case Status:Rehearing Filed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:09/07/2012 at 10:40 AMOral Argument Location:Douglas County High School


Submission Date:02/22/2013How Submitted:On Record





+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNevada Attorneys for Criminal JusticeRobert Arroyo
							(Special Public Defender)
						T. Augustas Claus
							(Legal Resource Group)
						


Amicus CuriaeNevada District Attorneys AssociationArthur E. Mallory
							(Churchill County District Attorney/Fallon)
						


AppellantEdwin Humberto Artiga-MoralesCynthia C. LuJennifer L. Lunt
							(Washoe County Alternate Public Defender)
						


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Terrence P. McCarthy
							(Washoe County District Attorney)
						Joseph R. Plater
							(Washoe County District Attorney)
						



14-32739: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


02/03/2012Filing FeeAppeal Filing fee waived.  Criminal.


02/03/2012Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.)12-03706




02/17/2012TranscriptFiled Notice from Court Reporter. Kate Murray stating that the requested transcripts were delivered.  Dates of transcripts: 07/14/11.12-05242




02/22/2012TranscriptFiled Notice from Court Reporter. Barbara Johnson stating that the requested transcripts were delivered.  Dates of transcripts: June 21, 2011 and October 18, 2011.12-05629




02/22/2012TranscriptFiled Notice from Court Reporter. Amy Trevino stating that the requested transcripts were delivered.  Dates of transcripts: July 28, 2011.12-05630




02/22/2012TranscriptFiled Notice from Court Reporter. Amy Trevino stating that the requested transcripts were delivered.  Dates of transcripts: November 15, 2011.12-05631




02/27/2012Order/Clerk'sFiled Order Granting Telephonic Extension. The court reporters/recorders shall have until March 6, 2012, to file and serve the requested transcripts.12-06238




02/28/2012TranscriptFiled Notice from Court Reporter. Erin Ferretto stating that the requested transcripts were delivered.  Dates of transcripts: February 15, 2011.12-06289




02/29/2012TranscriptFiled Notice from Court Reporter. Constance S. Eisenberg stating that the requested transcripts were delivered.  Dates of transcripts: November 14, 2011.12-06537




02/29/2012TranscriptFiled Notice from Court Reporter. Constance S. Eisenberg stating that the requested transcripts were delivered.  Dates of transcripts: November 14, 2011 (Jury Trial - Day 1).12-06539




02/29/2012TranscriptFiled Notice from Court Reporter. Constance S. Eisenberg stating that the requested transcripts were delivered.  Dates of transcripts: November 17, 2011 (Jury Trial - Day 4).12-06540




02/29/2012TranscriptFiled Notice from Court Reporter. Constance S. Eisenberg stating that the requested transcripts were delivered.  Dates of transcripts: November 21, 2011 (Jury Trial - Day 5).12-06541




03/01/2012Order/Clerk'sFiled Order Granting Telephonic Extension. Fast Track Statement and Appendix due: March 21, 2012.12-06620




03/01/2012TranscriptFiled Notice from Court Reporter. Debora L. Cecere stating that the requested transcripts were delivered.  Dates of transcripts: 1/05/12.12-06700




03/01/2012TranscriptFiled Notice from Court Reporter. Lesley A. Clarkson stating that the requested transcripts were delivered.  Dates of transcripts: 10/27/11.12-06702




03/06/2012TranscriptFiled Notice from Court Reporter. Erin T. Ferretto stating that the requested transcripts were delivered.  Dates of transcripts: 11/16/11.12-07202




03/19/2012Fast Track BriefFiled Fast Track Statement.12-08571




03/19/2012AppendixFiled Joint Appendix Vol 1.12-08572




03/19/2012AppendixFiled Joint Appendix Vol 2.12-08573




03/19/2012AppendixFiled Joint Appendix Vol 3.12-08574




03/19/2012AppendixFiled Joint Appendix Vol 4.12-08577




03/19/2012AppendixFiled Joint Appendix Vol 5.12-08579




03/19/2012AppendixFiled Joint Appendix Vol 6.12-08580




03/19/2012AppendixFiled Joint Appendix Vol 7.12-08581




03/19/2012AppendixFiled Joint Appendix Vol 8.12-08583




03/19/2012AppendixFiled Joint Appendix Vol 9.12-08584




03/19/2012AppendixFiled Joint Appendix Vol 10.12-08586




04/10/2012Order/Clerk'sFiled Order Granting Telephonic Extension. Fast Track Response due: April 16, 2012.12-11347




04/17/2012MotionFiled Motion to Extend Time to File Fast Track Response.12-12196




04/17/2012Order/ProceduralFiled Order Granting Motion. Respondent: Fast Track Response due: April 30, 2012.12-12267




05/01/2012MotionFiled Motion for Excess Pages Motion for Leave of Court to File Fast Track Response in Excess of Ten Pages12-13652




05/01/2012Fast Track BriefReceived Fast Track Response (via E-Flex). (FILED PER 5/03/12 ORDER).


05/03/2012Order/ProceduralFiled Order Granting Motion. The clerk of this court shall file the fast track response received via E-Flex on May 1, 2012. Appellant: 14 days to file and serve any fast track reply.12-13924




05/03/2012Fast Track BriefFiled Fast Track Response.12-13925




05/17/2012Fast Track BriefFiled Reply to Fast Track Response.12-15712




07/13/2012Notice/OutgoingIssued Notice of Oral Argument.  Argument is scheduled for Friday, September 7, 2012, @ 11:00 a.m. at Douglas County High School.  Argument shall be limited to 30 minutes.  (The time is subject to change.)12-22242




08/14/2012Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral Argument is scheduled for Friday, September 7, 2012, @ 10:40 a.m. at Douglas High School in Minden.  Argument shall be limited to 30 minutes.12-25469




08/22/2012Notice/OutgoingIssued Oral Argument Reminder Notice.12-26508




08/31/2012Letter/IncomingFiled letter from Kurt Hildebrand of The Record Courier requesting permission to take photographs during the September 7, 2012 oral arguments (via fax). Nos. 59559/60172.12-27693




09/04/2012Order/ProceduralFiled Order. Kurt Hildebrand of The Record Courier is designated as pool coordinator. All equipment necessary for such photographic or electronic coverage of such proceedings shall be placed in the Media Center at Douglas High School, by 9:30 a.m. Nos. 59559/60172.12-27875




09/07/2012Case Status UpdateOral Argument held this day before the En Banc Court.  (Not submitted.)


09/17/2012BriefFiled Supplemental Brief.12-29411




09/27/2012MotionFiled Motion to Extend Time to File Supplemental Brief.12-30652




10/01/2012Order/ProceduralFiled Order Granting Motion. Respondent shall have until October 4, 2012, to file and serve the supplemental brief.12-30860




10/05/2012BriefFiled Supplemental Brief.12-31425




10/24/2012Order/ProceduralFiled Order. This court invites the Nevada District Attorneys Association and the Nevada Attorneys for Criminal Justice to submit amicus briefs in this appeal. Amicus Briefs due: 45 days.12-33711




11/27/2012Notice/IncomingFiled Notice of Amicus Curiae Participation. (Robert Arroyo, Esq. and Thomas Augustus Claus, Esq. will be jointly participating as Amicus Curiae on behalf of the Nevada Attorneys for Criminal Justice.)12-37302




11/27/2012MotionFiled Unopposed Motion for Extension of Time to File Amicus Curiae Brief. (First Request)12-37297




11/28/2012Order/ProceduralFiled Order Granting Motion. Amicus Curiae: Amicus brief due: January 24, 2013.12-37523




11/30/2012BriefFiled Brief of Amicus Curiae Nevada District Attorneys Association.12-37880




01/25/2013BriefFiled Brief of Nevada Attorneys for Criminal Justice as Amicus Curiae.13-02768




02/22/2013Order/ProceduralFiled Order Submitting Appeal for Decision.13-05565




02/22/2013Case Status UpdateSubmitted for Decision.


05/29/2013BriefFiled Respondent's Supplemental Points and Authorities.13-15817




10/02/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Pickering, J. Majority: Pickering/Gibbons/Hardesty/Parraguirre. Cherry, J., with whom Douglas and Saitta, JJ., agree, dissenting. 130 Nev. Adv. Opn. No. 77. EN BANC14-32739




10/10/2014Post-Judgment PetitionFiled Petition for Rehearing.Y14-33780




10/10/2014Filing FeeRehearing Filing fee waived. Criminal.


10/16/2014Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Respondent's Answer due:  15 days.14-34370




11/04/2014Post-Judgment PetitionFiled Answer to Petition for Rehearing.Y14-36379